Citation Nr: 0529224	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-32 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for cerebrovascular accident (stroke) has 
been received.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
August 1968.  

In an October 1994 rating decision, the RO denied the 
veteran's claims for service connection for cardiovascular 
disorder with hypertension and for cerebrovascular disorder.  
The veteran was notified of that decision in November 1994 
but did not appeal.  The veteran sought to reopen his claims 
for service connection for hypertension and for 
cerebrovascular accident in September 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision in which the 
RO, inter alia, denied the veteran's petition to reopen his 
claims for service connection for hypertension and for 
cerebrovascular accident.  The Board notes that in an October 
2004 letter to the RO, the veteran's representative raised a 
claim of clear and unmistakable error (CUE) in the 
October 31, 1994, rating decision that denied the veteran's 
claim for service connection for hypertension and for 
cerebrovascular accident.  This issue is referred to the RO 
for appropriate action.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge during a hearing at the RO; a transcript 
of that hearing is of record.  


REMAND

The Board notes that the veteran has identified having 
received treatment for hypertension at Ireland Army Community 
Hospital (Fort Knox, Kentucky) since his retirement from the 
Army in August 1968.  The veteran also has reported that his 
treatment had been ongoing at that facility until he suffered 
a stroke in June 1990.  

The Board notes that in reviewing the claims file, various 
electronic requests from the RO to the National Personnel 
Records Center (NPRC) in St. Louis reflect requests for 
active duty inpatient clinical records from Ireland Army 
Community Hospital for the period February 1, 1966, to May 
30, 1966.  Responses from NPRC have indicated that a search 
of hospital inpatient records for the identified period has 
been negative.  

In the August 2004 statement of the case, the RO informed the 
veteran that, 

You told us you retired from the Army with high 
blood pressure and that treatment was provided at 
the Ireland Army Hospital.  We investigated the 
allegation through the service department and 
they found no records of treatment.  Please note 
we have the Retirement [sic] exam which was 
conducted at Fort Knox.  

In an October 2004 VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the veteran's 
representative again notified the RO that the veteran had 
received treatment for hypertension at Ireland Army Community 
Hospital immediately following his retirement from service.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to make reasonable efforts to obtain records relevant to the 
claim and to notify the claimant if the records could not be 
secured.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2005).  VA's duty to obtain records applies 
when the claimant, after being requested to do so by VA, 
"adequately identifies [such records] to the Secretary and 
authorizes the Secretary to obtain" them.  38 U.S.C.A. § 
5103A(b).

In this case, the RO has not made attempts to obtain any 
available medical records associated with the veteran's 
reported post-service treatment at Ireland Army Community 
Hospital for hypertension.  Such treatment appears to have 
been on an outpatient basis.  Any available records may be 
relevant to the veteran's petition to reopen his claim for 
service connection for hypertension.  Hence, the RO should 
attempt to obtain any and all post-service treatment records 
from Ireland Army Community Hospital following the procedures 
prescribed in 38 C.F.R. § 3.159 (2005) as regards to 
requesting records from Federal facilities.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should obtain any available 
medical records associated with the 
veteran's post-service treatment (since 
August 1968) for hypertension at Ireland 
Army Community Hospital (Fort Knox, 
Kentucky).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2005) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  After completing any additional 
notification and/or development deemed 
warranted, the RO should readjudicate, as 
appropriate, the petition to reopen the 
veteran's claims for service connection 
for hypertension and for cerebrovascular 
accident in light of all pertinent 
evidence and legal authority.  

3.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

